Name: 85/30/EEC: Commission Decision of 5 December 1984 on the implementation of the reform of agricultural structures in Denmark pursuant to Council Directive 72/159/EEC (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy; NA;  economic policy;  Europe;  agricultural structures and production
 Date Published: 1985-01-16

 Avis juridique important|31985D003085/30/EEC: Commission Decision of 5 December 1984 on the implementation of the reform of agricultural structures in Denmark pursuant to Council Directive 72/159/EEC (Only the Danish text is authentic) Official Journal L 013 , 16/01/1985 P. 0029 - 0029*****COMMISSION DECISION of 5 December 1984 on the implementation of the reform of agricultural structures in Denmark pursuant to Council Directive 72/159/EEC (Only the Danish text is authentic) (85/30/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 84/513/EEC (2), and in particular Article 18 (3) thereof, Whereas on 6 August 1984 the Danish Government, pursuant to Article 17 (4) of Directive 72/159/EEC, communicated Proclamation No 198 of the Ministry of Agriculture of 11 May 1984 amending the proclamation concerning the aid for farm modernization; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned submission, the existing provisions for the implementation in Denmark of Directive 72/159/EEC continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC; Whereas the abovementioned Proclamation satisfies the conditions of Directive 72/159/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The existing Danish provisions implementing Directive 72/159/EEC, as now applicable in the light of Proclamation No 198 of the Ministry of Agriculture of 11 May 1984, as notified on 6 August 1984 by the Danish Government, continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 5 December 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 285, 30. 10. 1984, p. 13.